Broyles, C. J.
1. This was a suit on a contract, and proceeded to verdict and judgment in favor of the plaintiffs. The defendant made a motion for new trial, based on the general grounds; and subsequently he presented an amendment thereto, which was dis*708allowed by the court. The only assignments of error in the bill of exceptions are upon the disallowance of the amendment, and the overruling of the original grounds of the motion for new trial. The sole ground of the disallowed amendment contained no exception to, or complaint of, any judgment or ruling of the court. Furthermore, the ground did not even allege the commission of any error by the court. It follows that the ground was palpably without merit, and its disallowance was not error. In Lester v. Savannah Guano Co., 94 Ga. 710 (20 S. E. 1), the Supreme Court held: '"There was no error in refusing to allow an amendment to a motion for a new trial by adding a ground which was palpably without any merit whatever.” If there be any conflict between that decision and the decisions of this court in Albritton v. Tygart, 9 Ga. App. 361 (71 S. E. 512), and in Wallace v. State, 17 Ga. App. 434 (87 S. E. 681), cited by counsel for the plaintiff in error, we are obligated by law to follow the decision of the Supreme Court.
2. The general grounds of the motion for new trial, not having-been argued or insisted on in the brief of counsel for the plaintiff in error, are treated as abandoned.
3. This court, not being satisfied that the writ of error was prosecuted for the purpose of delay, denies the request of the defendants in error for imposition of damages on the plaintiff in error. Judgment affirmed.

MacIntyre and Guerry, JJ., concur.